Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
As to claim 1, the limitation “characteristics” or “characteristics of a set of characteristics” renders the claim unclear, such that 35 U.S.C. 112(b) requires the claim to particularly point out and distinctly claim the invention, not merely its characteristics.  As disclosed in applicant’s specification, it appears that characteristics is directed to resource, functionality, service and/or business related requirements of a virtual device indicated in a distributed ledger (i.e. blockchain) to be provisioned and can be provided by the resource 

Furthermore, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: circuitry configured to running the program code and logic defined in a smart contract in the distributed ledger to implement the functionality of the virtual devices [p. 4, lines 24-26; p. 5, lines 10-11], more specifically the claim omitted the steps of how the virtual device are defined or realized by simply “selecting resource devices”.  Claims 2-10 are rejected for failing to cure the deficiency of claim 1.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  running the program code and logic defined in a smart contract to in the distributed ledger to implement the functionality of the virtual devices [p. 4, lines 24-26; p. 5, lines 10-11], more specifically the claim omitted the steps of how the virtual device are defined or realized by simply “selecting resource devices”.  Claims 12-20 are rejected for failing to cure the deficiency of claim 11. 


Allowable Subject Matter
Claims 1-20 would be allowable by overcoming the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above.

The following is a statement of reasons for the indication of allowable subject matter: 

Using distributed ledger to manage and discover resource access, usage and/or availability between nodes in a network of connected nodes [paragraphs 26-27 and 42] was disclosed in US PG Pub. 20170272342.  Distributing software-defined IoT components as virtual resources using blockchains was disclosed in “Using Blockchain to push Software-Defined IoT Components onto Edge Hosts” by Samaniego et al..  Searching for hosts that can satisfy the resource requirement of a virtual machine prior to creating the VM on the target host [paragraphs 45-46 and 57-58] was disclosed in US PG Pub. 2019/0266006. The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in independent claims 1 and 11.  Samaniego et al. was cited in applicant’s IDS filed on 7/23/19.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 11 as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199